   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 1 of 9 PageID #: 24


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
      vs.                                          )           Case No. 4:20-CV-1695 NAB
                                                   )
CORIZON, et al.,                                   )
                                                   )
                Defendants.                        )

                             OPINION, MEMORANDUM AND ORDER

       Self-represented plaintiff Joseph Michael Devon Engel (registration no. 1069055), an

inmate at Eastern Reception, Diagnostic and Correctional Center (“ERDCC”), brings this action

under 42 U.S.C. § 1983 for alleged violations of his civil rights. The matter is now before the

Court upon the motion of plaintiff for leave to proceed in forma pauperis, or without prepayment

of the required filing fees and costs. ECF No. 5. Having reviewed the motion and the financial

information submitted in support, the Court has determined that plaintiff lacks sufficient funds to

pay the entire filing fee and will assess an initial partial filing fee of $1.00. See 28 U.S.C. §

1915(b)(1). Furthermore, after reviewing the complaint, the Court will dismiss this case without

prejudice for failure to state a claim upon which relief may be granted, and for being frivolous and

malicious. See 28 U.S.C. § 1915(e)(2)(B).

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 2 of 9 PageID #: 25


period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        In his signed and sworn motion to proceed in forma pauperis, plaintiff states that he is not

employed, has no income, and has received no money in the past twelve months. ECF No. 5.

Despite being ordered to submit a prison account statement with his motion, plaintiff has not done

so. See ECF No. 4 (stating that “if plaintiff files a motion to proceed in forma pauperis, he must

also file a certified copy of his prison account statement for the six-month period preceding the

filing of the complaint.”) However, his motion indicates that he has the sum of $5.00 in his

ERDCC account. ECF No. 5 at 3. Based on the financial information plaintiff has submitted, the

Court will assess an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520



                                                  -2-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 3 of 9 PageID #: 26


(1972). A “liberal construction” means that if the essence of an allegation is discernible, the district

court should construe the plaintiff’s complaint in a way that permits the claim to be considered

within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

However, even self-represented plaintiffs are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the self-represented plaintiff).

        To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”             Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). While federal courts should not dismiss an action commenced

in forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action as factually frivolous if the facts alleged are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992) (quoting Neitzke, 490 U.S. at 327). Allegations are “clearly

baseless” if they are “fanciful,” “fantastic,” or “delusional.” Id. (quoting Neitzke, 490 U.S. at 325,

327, 328). “As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.



                                                 -3-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 4 of 9 PageID #: 27


        An action is malicious when it is undertaken with the intent to harass or if it is part of a

longstanding pattern of abusive and repetitious lawsuits. See Lindell v. McCallum, 352 F.3d 1107,

1109 (7th Cir. 2003); In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See also

Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (discussing that when determining whether

an action is malicious, the Court need not consider only the complaint before it but may consider

the plaintiff’s other litigious conduct).

                                            The Complaint

        Plaintiff, incarcerated at ERDCC, seeks relief in this matter under 42 U.S.C. § 1983. The

instant complaint is one of over eighty (80) cases filed by plaintiff with this Court in less than four

months’ time. Most of plaintiff’s complaint is on the Court’s ‘Prisoner Civil Rights Complaint

Under 42 U.S.C. § 1983’ form; however, two pages of the complaint are handwritten notes on

notebook paper, included within the pages of the form complaint. ECF No. 1. at 2-3. Plaintiff

writes “See Cover Sheet” on the ‘Statement of Claim,’ ‘Injuries,’ and ‘Relief’ sections of the form

complaint. Id. at 5-7. The Court assumes plaintiff is referring to his handwritten notes as the

Cover Sheet. In those notes, plaintiff alleges as follows:

        This is on medical treatment being denied on my back problems nerve damage and
        they refuse treatment[.] I’m a souvrin citizn[.] MODOC at ERDCC allows Corizon
        to not treatment[.] I have put MSR’s in IRRs in nothing ever[.] They do nothing[.]
        I only get 5.00 dollars a month[.] I am sueing 45 Dept. for amount shown[.] I’ll
        represent myself[.]

Id. at 2-3.

        On the form complaint, plaintiff names three defendants: (1) Corizon; (2) ERDCC; and (3)

Missouri Department of Corrections (“MDOC”). Id. at 4-5. However, his handwritten notes

appear to be naming forty-five (45) defendants, including: (1) CO1; (2) CO2; (3) Sg; (4) LT; (5)

Corporal; (6) Captain; (7) Major; (8) FUM; (9) Caseworker; (10) Caseworker; (11) Assist

Superintendent; (12) Superintendent; (13) Assist Warden; (14) Warden; (15) CCA; (16) ERDCC;



                                                 -4-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 5 of 9 PageID #: 28


(17) IPO; (18) IPO Supervisor; (19) Director P&P; (20) Assist Director P&P; (21) MODOC

Director; (22) MODOC Assist Director; (23) MODOC; (24) Assist Att General; (25) Att General;

(26) Lt Governor; (27) Governor; (28) Senator MO; (29) Senator MO; (30) House Rep MO; (31)

Corizon Health Care; (32) Corizon Health Care Director; (33) Corizon Health Care Assist

Director; (34) Corizon Assist Superintendent; (35) Corizon Superintendent; (36) Corizon

Supervisor ERDCC; (37) Corizon ERDCC; (38) Corizon Doctor; (39) Corizon Nurse Practitioner;

(40) Corizon RN; (41) Corizon LPN; (42) Corizon CNA; (43) Corizon Med Tecs; (44) Corizon

Chronic Care; and (45) P&P. Id. at 2.

       For relief, plaintiff seeks a specific damage amount from each of the named defendants –

the amounts range from 100 million to 29 trillion dollars. Id.

                                            Discussion

       Having carefully considered the instant complaint, as well as plaintiff’s recent history of

engaging in abusive litigation practices, the Court finds this case subject to dismissal under 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted, and for

being frivolous and malicious.

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide a

“broad remedy for violations of federally protected civil rights.” Monell v. Dep’t of Soc. Servs,

436 U.S. 658, 685 (1978). One such federally protected right is the Eighth Amendment’s

prohibition on cruel and unusual punishment, which protects prisoners from deliberate

indifference to serious medical needs. Luckert v. Dodge Cty., 684 F.3d 808, 817 (8th Cir. 2012).

To prevail on a deliberate indifference claim, a prisoner plaintiff must demonstrate that he

suffered from an objectively serious medical need, and that defendants actually knew of and

disregarded that need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019); Dulany v.

Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A “serious medical need” is “one that has been



                                                -5-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 6 of 9 PageID #: 29


diagnosed by a physician as requiring treatment, or one that is so obvious that even a layperson

would easily recognize the necessity for a doctor’s attention.” Holden v. Hirner, 663 F.3d 336,

342 (8th Cir. 2011) (quoted case omitted).

       Here, plaintiff sets forth his claim in a wholly conclusory fashion. His alleged serious

medical need is “back problems nerve damage.” ECF No. 1 at 2. Plaintiff does not describe what

kind of back problem he has or explain how he acquired nerve damage. Even if the Court accepted

this as a serious medical need, plaintiff provides no factual allegations that any of the defendants

knew of this need and disregarded it. Plaintiff does not describe a situation in which he was denied

requested medical care while at ERDCC. He does not provide details on visits to medical care

providers or who specifically saw him. Plaintiff’s allegations of denial of medical treatment are

merely conclusory statements without any factual support.

       Furthermore, “[l]iability under § 1983 requires a causal link to, and direct responsibility

for, the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see

also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (to be cognizable under § 1983, a

claim must allege that the defendant was personally involved in or directly responsible for the

incidents that deprived the plaintiff of his constitutional rights). Plaintiff provides no evidence

that any of the forty-five named defendants were personally involved in or directly responsible

for any alleged constitutional violation.

       Plaintiff simply lists the defendants, with reference only to their position or organization,

but no specific names. Plaintiff does not connect any named defendant with any specific action

in the allegations of his complaint. This is not enough to state a claim for § 1983 liability.

Plaintiff does not allege, with any specificity, that any of the defendants did anything to violate

his rights. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where a complaint alleges

no specific act or conduct on the part of the defendant and the complaint is silent as to the



                                                -6-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 7 of 9 PageID #: 30


defendant except for his name appearing in the caption, the complaint is properly dismissed,

even under the liberal construction to be given pro se complaints”); see also Krych v. Hvass, 83

F. App’x 854, 855 (8th Cir. 2003) (affirming dismissal of pro se complaint against defendants

who were merely listed as defendants in the complaint and there were no allegations of

constitutional harm against them).

       This action is also subject to dismissal as factually frivolous because plaintiff’s allegations

lack an arguable basis in either law or in fact. In the complaint, plaintiff alleges he is entitled to

recover hundreds of millions and hundreds of trillions of dollars in damages from forty-five

individuals and entities for a claim that entirely lacks factual support. Such demands and

allegations rise to the level of the irrational or wholly incredible. The Court therefore concludes

that plaintiff’s allegations and requested relief are “clearly baseless” under the standard articulated

in Denton. 504 U.S. 25, 31 (1992).

       Finally, this action is also subject to dismissal as malicious. Plaintiff has submitted to this

Court an astonishing number of civil complaints, in a short period of time, composed in roughly

the same factually unsupported and disjointed manner, against basically the same group of

governmental entities or employees of these entities. Plaintiff submits the pleadings in bulk and

specifies that he intends each set of pleadings to be docketed as an individual civil action. The

Court has received multiple envelopes containing more than ten (10) cases from plaintiff in the

past month. The nature of those pleadings and plaintiff’s claims for damages are roughly the same

as those in the instant action. It therefore appears that this action is part of an attempt to harass

these defendants by bringing repetitious lawsuits, not a legitimate attempt to vindicate a cognizable

right. See Tyler, 839 F.2d at 1292-93 (noting that an action is malicious when it is a part of a

longstanding pattern of abusive and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458,




                                                 -7-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 8 of 9 PageID #: 31


461-64 (E.D. N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is

undertaken for the purpose of harassing the defendants rather than vindicating a cognizable right).

       Having considered the instant complaint, as well as plaintiff’s recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action at this

time pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. A

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. In addition, the practice of repeatedly filing meritless lawsuits can

be interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with discretion to impose sanctions upon

a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842, 851

(8th Cir. 1998). This power includes the discretion to craft and impose sanctions to deter litigants

from engaging in “conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501

U.S. 32, 44-45 (1991); see Tyler, 839 F.2d at 1294 (affirming the district court’s sua sponte

determination that a litigant should be limited to filing one lawsuit per month pursuant to certain

conditions precedent, as a sanction for the litigant’s repeated abuse of the judicial process). These

powers stem from “the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.” Chambers, 501 U.S. at 43 (quoting Link

v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 5] is GRANTED.



                                                -8-
   Case: 4:20-cv-01695-NAB Doc. #: 6 Filed: 12/29/20 Page: 9 of 9 PageID #: 32


       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B), for failure to state a claim upon which relief can be

granted and for being frivolous and malicious

       IT IS FINALLY ORDERED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 29th day of December, 2020.



                                                         HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE




                                                -9-
